DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20070279636 A1) in view of Malone (US 6659659 B1).
Regarding claim 1, Li teaches A laser diagnostic apparatus comprising: a multimode laser (recognized by its multiple peaks, as seen in fig. 7)  diode(SLD) ; an optical coupling (optical fiber 12); an optical medium containing an optical filter (sensor head which could be a fiber Bragg grating as stated in the reference) acting as at least one of a distributed filter and a selectively reflective mirror (Bragg grating is known in the art for having  filter and mirror characteristics); and a spectrum sensor (AOTF spectrometer) that detects emissions from the multimode laser diode after the emissions have passed through the optical filter ([0022], [0027], [004], figs.1, 9(a) and 9(b)), but fails to teach the optical coupling (optical fiber 12) has a cleaved tip  
However, Malone teaches an optical coupling having a cleaved tip (Col. 4, line 13-16).
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify Li by incorporating the optical coupling having a cleaved tip teaching of Malone. Doing so would prevent a reflection from the fiber end-face from coupling back into the laser cavity (Col. 4, line 15-16).

Regarding claim 2, Li teaches the laser diagnostic apparatus of claim 1 where the multimode laser diode is configured to generate light emissions along a plurality of wavelengths, with varying power intensities along said wavelengths (Fig.7, [0027]).

Regarding claim 3, Li teaches the laser diagnostic apparatus of claim l wherein the optical coupling is a fiber optic cable ([0022], optical fiber 12).

Regarding claim 4, Li teaches the laser diagnostic apparatus of claim 1 wherein the optical filter is a fiber Bragg grating ([0029], fig. 9(b)).

Regarding claim 5, Li teaches the laser diagnostic apparatus of claim 1 wherein the spectrum sensing device is a spectrometer ([0016], figs. 1, 7).

Regarding claim 6, Li teaches the laser diagnostic apparatus of claim 1 further comprising an output fiber (16) connected to the optical filter and the spectrum sensing device (0022], fig. 1).

As of claim 8, Li teaches An apparatus for discovering fault states within an optical filter comprising: a multimode laser (recognized by its multiple peaks, as seen in fig. 7) diode (51); an optical coupling (58); an optical medium containing an optical filter (52) operating as at least one of a distributed filter and a selectively reflective mirror; a tunable optical nudge filter (50) arranged to receive emissions from the multimode laser diode; and a photodiode (56) arranged to receive the emissions from the multimode laser diode after the emissions have passed through the tunable optical filter ([0030], fig. 10), but fails to teach the optical coupling  has a cleaved tip, and a tunable optical nudge filter is arranged to receive emissions from the multimode laser diode after the emissions have passed through the optical filter.
However, Malone teaches an optical coupling having a cleaved tip (Col. 4, line 13-16) and rearragement of parts (relative position of the tunable optical nudge filter (50) and the optical filter (52)) has no patentable significance unless a new and unexpected result is produced (In re Japikse,
181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify Li by incorporating the optical coupling having a cleaved tip teaching of Malone. Doing so would prevent a reflection from the fiber end-face from coupling back into the laser cavity (Col. 4, line 15-16), and furthermore the position relative of the tunable optical nudge filter (50) and the optical filter (52) is a matter of preference. Placing the optical filter before the tunable optical nudge filter can  enhance the acousto-optic mode coupling efficiency of the tunable optical nudge filter so as to reduce its power consumption.

As of claim 9, Li teaches the laser diagnostic apparatus of claim 8 where the multimode laser diode is configured to generate light emissions along a plurality of wavelengths, with varying power intensities along said wavelengths (Fig.7, [0027]).

Regarding claim 10, Li teaches the laser diagnostic apparatus of claim 8 wherein the optical coupling is a fiber optic cable ([0022], fig. 1).

Regarding claim 11, Li teaches the laser diagnostic apparatus of claim 8 wherein the optical filter is a fiber Bragg grating ([0029], fig. 9(b)).

Regarding claim 12, Li teaches the laser diagnostic apparatus of claim 8 wherein the photodiode is designed detect power output readings of the emissions from the multimode laser ([0023]).

Regarding claim 13, Li teaches the laser diagnostic apparatus of claim 8 wherein the photodiode is designed detect power output readings of the emissions from the multimode laser (Fig. 10, output ([0022]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20070279636 A1) in view of Malone (US 6659659 B1) and further in view of Sarlet (US 20040174915 A1).
As of Claim 7, Li when modified by Malone teaches all the elements of claim 7 as stated, except the apparatus includes a display device that displays wavelengths to a user.
However, Sarlet teaches a laser diagnostic apparatus including a display device (output device 614) that displays wavelengths to a user ([0070])
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the modified device of Li and Malone by incorporating the teachings of Sarlet to provide a display device that displays wavelengths to a user. Doing so would permit a better characterization process of the laser.

 Regarding claim 14, Li when modified by Malone teaches all the elements of claim 14 as stated, except the apparatus includes a display device that displays power output readings to a user.
However, Sarlet teaches a laser diagnostic apparatus including a display device (output device 614) that displays power output readings to a user ([0070])
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the modified device of Li and Malone by incorporating the teachings of Sarlet to provide a display device that displays power output readings to a user. Doing so would permit a better characterization process of the laser.

Claims 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20070279636 A1) in view of Tsai (20040149897)
Regarding claim 15, Li teaches a method for determining defects within a fiber Bragg grating comprising: providing a multimode laser (recognized by its multiple peaks, as seen in fig. 7)  cavity (SLD); causing emissions from the multimode laser cavity to enter an end of a fiber coupling (optical fiber 12); causing the emissions from the multimode laser cavity to pass through a fiber Bragg grating (sensor head) and to a spectrum sensing device (AOTF spectrometer), but fails to teach detecting defects within the Fiber-Bragg based on an output of the spectrum sensing device ([0022], [0027], figs.1, 9(a) and 9(b)).
However, Tsai teaches a method of detecting defects within the Fiber-Bragg based on an output of the spectrum sensing device (Abstract, [0018-0019], [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li by incorporating the teaching of Tsai. Doing so can determine the cause of defect in Bragg grating.

Regarding claim 17, Li teaches the method of claim 15 further comprising providing an output fiber that transmits the emissions from the multimode laser cavity to the spectrum sensing device ([0022], fig. 1).

Regarding claim 18, Li teaches the method of claim 15 further comprising providing a spectrometer as the spectrum sensing device ([0016], figs. 1, 7).  

Regarding claim 19, Li teaches the method of claim 15 further comprising providing a tunable optical nudge filter and a photodiode as the spectrum sensing device ([0030], fig. 10).

Regarding claim 19, Tsai teaches the method of claim 15 including comparing detected emissions from the multimode laser cavity to acceptable parameters of at least one of received wavelengths and power levels ([0027]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20070279636 A1) in view of Tsai (20040149897) and further in view of Malone (US 6659659 B1).
 Li, when modified by Tsai teaches all the elements of claim 16 as stated, except the method further comprising causing one end of the fiber coupling to be cleaved.
However, Malone teaches one end of the fiber coupling to be cleaved.
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify the modified device of Li and Tsai by incorporating the teaching of Malone. Doing so would prevent a reflection from the fiber end-face from coupling back into the laser cavity (Col. 4, line 15-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED DOUMBIA whose telephone number is (571)272-8266. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED DOUMBIA/               Examiner, Art Unit 2877                                                                                                                                                                                         

/DOMINIC J BOLOGNA/               Primary Examiner, Art Unit 2877